--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.111


NSB AVIATION, LLC
8606 Great Cove Drive
Orlando, Florida 32819
321-662-1180
steve@nsbaviation.com
 
June 11, 2012
 
John Spanjers
Pinnacle Airlines Corp.
One Commerce Square
40 S. Main Street
Memphis, Tennessee 38103


Re: Chief Restructuring Officer (“CRO”) position at Pinnacle Airlines Corp.
(“Pinnacle”)
 
Dear John:
 
This will summarize our communications and understandings to date regarding my
provision of CRO services through my consulting firm, NSB Aviation, LLC (“NSB”).
Subject to the approvals noted below, I would be delighted to work with you and
your team in the role of CRO at Pinnacle and its subsidiaries (collectively, the
“Company”).  This would include advising you and the board of directors and
working with management and its advisors on achieving cost targets contemplated
by the company’s business plan. This would entail lowering the Company’s cost
structure through a variety of management initiatives.
 
Conditions
 
·  
I would serve as the CRO of the Company in an advisory role, not as an employee
of the Company, but as an independent contractor.   As such,   I would not be
entitled to receive from the Company any vacation pay, sick leave, retirement,
pension or social security benefits, workers’ compensation, disability,
unemployment insurance benefits or any other employee benefits. I will be
responsible for all employment, withholding, income and/or any other taxes
incurred in connection with the operation and conduct of my business and my
engagement. Nothing in this agreement shall be construed to create a joint
venture, partnership, franchise, employment or agency relationship between
myself and the Company or any part thereof.

 
·  
In this role, I would report to, and take direction from, the chief executive
officer and board of directors of Pinnacle, and act in accordance with direction
from the bankruptcy court, if any. I would also work in collaboration with other
members of the Company’s management team and the Company’s advisors.

 
·  
Consistent with the foregoing, I would have access to the Company’s executives,
staff and advisors, including those in finance, legal, planning, employee and
labor relations, manpower resources, corporate communications, flight
operations, in-flight, as would be reasonably necessary to carry out the
responsibilities of CRO efficiently, and would ask the team to apprise me of
other business and operational issues that affect (or may affect) a potential
restructuring of the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
·  
I would perform my obligations under this agreement and in the execution of my
engagement in good faith and with at least that level of care and diligence as
customarily exercised by other CROs similarly employed or engaged in providing
similar services.

 
·  
In addition to serving as CRO and given my turnaround airline experience  (the
positions I have held for a variety of “challenged” airlines include chief
financial officer, general counsel, chief corporate officer, treasurer,
corporate secretary, head of corporate development and head of business
transactions), if requested, I would be available to assist you and the
Company’s management team in connection with other areas of potential need
whether relating to the Chapter 11 reorganization, the day-to-day operations of
the Company, commercial transactions with existing or potential partners, or
otherwise.

 
·  
I would be afforded coverage under Pinnacle’s D&O /professional responsibility
policies to the same extent as the Company’s CEO, CFO, and general counsel and
indemnification from claims and liabilities arising out of my engagement as CRO,
except for any claims and liabilities judicially determined or specifically
stated in an arbitration award to have resulted primarily as a result of my or
NSB’s  fraud, willful misconduct or gross negligence. The D&O coverage and
indemnification shall survive termination of this agreement.

 
·  
I would keep confidential all information obtained from the Company, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and other professionals as more specifically set forth in the
Confidentiality Agreement between the Company and NSB, a copy of which is
attached as Annex A to this agreement, and the terms of which are deemed
incorporated into this agreement.

 
Scope
 
·  
Providing overall leadership of the restructuring process, including working
with all relevant stakeholder groups and the Company’s other professionals,
together with the Company’s senior management.

 
·  
Assisting the Company’s management in the design and implementation of a
restructuring strategy, together with the Company’s other professionals, ­­which
is designed to maximize enterprise value, and take into account the interests of
multiple stakeholders.

 
·  
Advising the Company’s management and boards of directors and working with
management and its advisors on achieving cost targets contemplated by the
company’s business plan, which would entail lowering the Company’s cost
structure through a variety of management initiatives.

 
·  
Providing, if requested by the Company, testimony in connection with any Chapter
11 cases on matters that are within the scope of this engagement or otherwise
within my area of expertise.

 
 
2

--------------------------------------------------------------------------------

 
 
·  
Providing such other assistance and services not inconsistent with the foregoing
as the Company or its advisors may deem necessary, but in no event duplicative
of the services provided by professionals engaged by the Company.

 
Proposed Economic Terms
 
·  
Term:  June 2012 through emergence of Pinnacle from Chapter 11 or termination as
set out below.  Payment for any partial month will be pro rated, based on the
number of days in the month.  Minimum commitment by Pinnacle of five months.

 
·  
Monthly fee of $60K. I will submit monthly invoices for services rendered and
expenses incurred, which will include reasonable  detail (such as date of
expense charge and amount).

 
·  
Reimbursement of actual, documented and reasonable expenses for travel, local
transportation, and otherwise. Of course, I would seek to use the
Company’s  negotiated rates for air travel and hotels and to use the Company’s
airline partners as much as possible.

 
·  
Pinnacle may terminate this agreement and my engagement without cause at any
time (“Termination without Cause”) without further liability or obligation
whatsoever on the part of the Company, upon thirty  days’ prior written notice
after the expiry of the original five month term. In case of Termination without
Cause, the Company shall pay me all compensation that has accrued, but is unpaid
prior to such termination, and any expenses incurred prior to such termination
and payable pursuant to this agreement.

 
·  
The Company may terminate this agreement and my engagement by written notice to
me without further liability or obligation whatsoever on the part of the Company
if at any time the Company determines in good faith that I have materially
defaulted in the performance of my obligations hereunder; provided however that,
if such default is capable of remedy, the Company shall provide me
fifteen  days’ prior written notice of its intention to terminate unless I
remedy such default to its reasonable satisfaction within fifteen  days’ of
receipt of such notice (“Termination for Cause”).  In the case of Termination
for Cause, the Company shall have no obligation to pay me any  compensation
occurring after the date of termination pursuant to this agreement or otherwise.

 
·  
I may terminate this agreement and my engagement upon thirty days’ prior written
notice to the Company, provided that such termination is approved by the
bankruptcy court, if necessary.

 
General Provisions
 
·  
This agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.

 
·  
The bankruptcy court shall have exclusive jurisdiction over any and all matters
arising under or in connection with this agreement and my engagement. In any
court proceeding arising out of or in connection with this agreement or my
engagement, the Company and I hereby irrevocably waive any right to trial by
jury.

 
 
3

--------------------------------------------------------------------------------

 
 
·  
If any portion of this agreement shall be determined to be invalid or
unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible and Pinnacle and I shall replace the invalid or unenforceable
portion with provisions that are valid and enforceable and that achieve to the
maximum extent possible the same purpose and effect as the invalid or
unenforceable portion being replaced.

 
·  
I agree that I may not assign this agreement, any rights hereunder, or any
portion of my duties hereunder, without the prior written consent of Pinnacle,
where such consent may be withheld in Pinnacle’s discretion. I may not, without
the prior written consent of Pinnacle, subcontract any substantive or advisory
aspects of my engagement, where such consent may be withheld in Pinnacle’s
discretion.

 
John, you noted that the appointment and consultancy would be subject to
approval by the bankruptcy court and the board of directors of Pinnacle. You
indicated that Pinnacle would promptly seek the consent of the committee of
unsecured creditors in order to facilitate approval by the court. I believe this
letter reflects our discussions and communications over the past several days,
but if it does not, please let me know at your earliest convenience.
 
We have a lot of work to do but I am delighted to be on your team.
 
Thank you and kind personal regards.
 


 
[remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 
 
Very truly yours,
 


 
NSB AVIATION, LLC
 

 By:  /s/ Steven A. Rossum    Steven A. Rossum  Its:  Managing Director

 
 
 
 
Acknowledged and agreed as of June 11, 2012:
 
PINNACLE AIRLINES CORP.
 

By:  /s/ John Spanjers    John Spanjers  Its: President and Chief Executive
Officer

 
 
5

--------------------------------------------------------------------------------

 